Case 2:20-cv-03718-DSF-KS Document 10 Filed 04/29/20 Page 1 of 1 Page ID #:164

                                               United States District Court
                                                  Central District of California           Cristina M. Squieri Bullock
                                                   Office of the Clerk                    Chief Deputy of Administration
                                                                                          350 West 1st Street, Suite 4311
                                                                                             Los Angeles, CA 90012

                Kiry K. Gray                                                                     Sara Tse Soo Hoo
   District Court Executive / Clerk of Court                                                Chief Deputy of Operations
        350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
            Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                    April 29, 2020

        Los Angeles County Superior Court − Stanley Mosk Courthouse
        111 Norht Hill Street
        Los Angeles, CA 90012

 Re: Case Number:       2:20−cv−03718−DSF−KS
     Previously Superior Court Case No.    20STR000703
     Case Name:       Amazon.com, Inc. v. Derrick S. Lee

 Dear Sir/Madam:

       Pursuant to this Court’s ORDER OF REMAND issued on                   4/29/2020        , the above−referenced
 case is hereby remanded to your jurisdiction.

        Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

       Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
 location shown below. Thank you for your cooperation.

 United States Courthouse
 255 East Temple Street, Suite TS-134
 Los Angeles, CA 90012


                                                                   Respectfully,

                                                                   Clerk, U.S. District Court

                                                                   By: /s/ Jenny Lam
                                                                      Deputy Clerk
                                                                      (Jenny_Lam@cacd.uscourts.gov)
 Encls.
 cc: Counsel of record

 Receipt is acknowledged of the documents described above.



                                                                   Clerk, Superior Court


                                                                   By:
 Date                                                                    Deputy Clerk




  CV−103 (05/18)          LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
